The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-11 have been examined.Claims 1-11 have been rejected.

Response to Arguments
The arguments submitted September 1, 2021 have been fully considered but are not persuasive.
	Applicant argues that Russell teaches detecting a first error in a first level and then searching nearby die levels for additional errors, and Russell does not teach detecting further errors in each of a plurality of layers.  The examiner respectfully disagrees.  The abstract or Russell plainly states "upon detecting the first error, determine whether there is a second error in data stored in the second memory device".  The second error may be determined in another die level (paragraph 10).
	Applicant argues that the claims are allowable based on the amended limitations.  The examiner respectfully disagrees.  Appropriate rejections are provided below.  The examiner notes that not all limitations from claim 3 have been incorporated into independent claims, and claim 3 has new language in which the specifying of a code word in which a 1-bit error is detected, is no longer required to be done for multiple layers.

Novel Subject Matter
Claims 3 and 7 recite novel subject matter while being rejected as indefinite.
Within claim 3 the novel subject matter is as recited in the office action of June 16, 2021.  Within claim 7, within the claim as a whole the examiner deems the novel limitation to be determining a straight line having a highest number of memory elements with errors, and determining a soft error due to radiation in response to the number of memory elements being equal to or greater than a predetermined number.


Claim Objections
Claim 4 line 8 should read "in which the errors which has occurred belongs" or else "in which the error that has occurred belongs".
Claim 9 line 3 should read "cause a determination result, and data and time of the determination to be stored".  Without this added "and" the determination result is "a determination result of the determination" which is irregular.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a code word for each of other layers".
Claim 7 line 3 recites "a greatest number of memory elements with errors located in a straight line".  It is unclear from among what other number of memory errors, this number is determined to be the greatest.  This claim limitation implies other limitations about other numbers of memory elements with errors but it is unclear what is required by the claim.
Claim 7 line 6 also recites "a greatest number of memory elements with errors" and is rejected for the same reason as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1, 2 and 4-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US Patent Application Publication 2018/0052615) in view of Best (US Patent Application Publication 2011/0275356) and Radke (US Patent 2005/0172207). 

As per claim 1, Russell ('615) discloses a memory error determination device comprising:
	a processor configured to
		detect a memory element in which an error has occurred (paragraph 24) in each of a plurality of layers included in a memory, the layers being three-dimensionally stacked in the memory (paragraphs 30-31; paragraph 13 describes detecting a first error and searching nearby die levels for additional errors; paragraph 22, the nearby die levels may be above and below the current die level);
		specify a position of each memory element in which the error has occurred in each of the plurality of layers (paragraphs 29-31, scrub regions around a particle path are determined in each die level; also see paragraph 22 where the initial bit location is communicated); and
		determine that a position of each memory element in which the error has occurred is linearly aligned across a predetermined number of layers among the plurality of layers, the predetermined number being two or more (as shown in Figure 6, the path of the particle follows a line though memory die levels; paragraph 2, bits affected by a soft error are in nearby memories that are stacked over or below the memory), and


Russell ('615) does not expressly disclose the device comprising the processor configured to determine, based on detected characteristics, that the error that has occurred in the memory is a soft error due to radiation incident on the memory. 

Best ('356) teaches a system in which a soft errors are detected and their occurrence is used to identify hazardous radiation as the cause (paragraphs 9, 10 and 14). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the system for soft error detection through multiple layers, as taught by Russell (615) such that errors that are associated with particle radiation are determined and identified as radioactivity, as taught by Best ('356). This modification would have been obvious because a known property of particle radiation is that it causes multiple soft errors (Russell (615) paragraph 2) and detection and recognition of radioactivity allows a user to take action to avoid a hazard or to notify authorities (as in Best ('356) paragraphs 24-25). 

Russell ('615) does not expressly disclose the device wherein data stored in the memory are divided into bit strings having a predetermined bit length, and are stored in the memory as a code word obtained by encoding each of the bit strings by using a 

Radke ('207) teaches a system in which a memory device stores data encoded using Hamming code that is capable of detecting two bit errors and correcting one bit error (paragraphs 26 and 45).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the memory system disclosed by Russell ('615) such that data in the memory is encoded using a Hamming code capable of one bit of error correction and two bits of error detection, as taught by Radke ('207).  This modification would have been obvious because Hamming code is well known in the art and is capable of detecting and correcting errors in data (Radke ('207) paragraph 26).

As per claim 2, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 1, wherein when the processor determines that the error that has occurred in the memory is a soft error due to incidence of radiation on the memory, the processor is configured to notify of a result of the determination via a notification device (Best ('356) Figure 2, the radiation warning is reported to the user). 

As per claim 4, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 1, wherein the processor is configured to	set a block for every predetermined number of memory elements for each of the 
	regard, as the memory element in which the error has occurred, each memory element included in a block to which the memory element in which the error has occurred belongs (Russell (‘615) paragraph 22, locations above and below the current die are grouped such that an error in a middle layer triggers error detection and scrubbing in die layers above and below), and 
	determine whether or not the position of each memory element in which the error has occurred is linearly aligned along a straight line across the predetermined number or more of layers (Best ('356) Figures 2 and 4, the system determines whether radiation has caused an error, Russell ('615) teaches that a charged particle will leave a trail of soft errors (paragraph 31) through multiple die levels in the shape of a line (Figure 6). Russell ('615) in view of Best ('356) renders obvious detection of the errors in multiple die levels in the shape of a line as a determined identifying characteristic of radiation error). 

As per claim 5, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 1, wherein when a plurality of memory elements in which the error has occurred are present in a layer located at one end of a straight line in which the position of each memory element in which the error has occurred is aligned among the plurality of layers, the processor determines that an error that has occurred in the memory is a soft error due to an alpha ray incident on the 

As per claim 6, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1. 

As per claim 8, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 4, wherein the predetermined number of memory elements in each block is three or more memory elements (Russell ('615) paragraph 22, a block is formed of a memory element and those in dies layered above and below the given memory).

As per claim 9, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 1, wherein, in response to a determination that the error that has occurred in the memory is a soft error due to incidence of radiation on the memory, the processor is configured to cause a determination result, date and time 

As per claim 11, Russell ('615) in view of Best ('356) and Radke (’207) discloses the memory error determination device according to claim 1, wherein the processor is configured to determine whether there is a soft error due to radiation incident on the memory every predetermined cycle or at a predetermined timing (Best ('356) paragraph 18, after writing a test pattern to memory, read the pattern back periodically and check for bit errors. This is also described in paragraph 19 where the routine periodically wakes to check the test pattern).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Russell ('615) in view of Best ('356), Radke (’207) and Murata (US Patent Application Publication 2009/0199056).

Russell ('615) in view of Best ('356) and Radke (’207) discloses memory error determination device according to claim 1.  Best ('356) additionally teaches alerting a user about detected radiation in the vicinity (see abstract) upon detecting high soft-error rates in memory caused by the radiation (paragraph 21).  Best ('356) distinguishes radiation-caused errors from write errors (paragraph 18) and from uniformly distributed read errors that are not likely to be radiation (paragraph 16).


	
Murata ('056) teaches a memory system in which a count of memory errors in multiple areas of memory are kept (paragraph 6), determines whether a memory is defective (paragraph 28), and displays a notification for a user to replace the memory (paragraphs 39 and 40).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the radiation memory fault detection system disclosed by Russell ('615) in view of Best ('356) and Radke (’207) such that a user may be warned that radiation is present and causing memory errors (as in Best ('356) paragraph 21) or that memory errors have been encountered which make it necessary to replace the memory (as in Murata ('056) paragraph 4).  This modification would have been obvious because some memory errors are indicative of a defective memory (Murata ('056) paragraphs 28 and 40).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Das teaches distinguishing types of errors, including radiation, based on error location.  Toba teaches determining a memory address of a radiation caused error and performing a recovery process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114